[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-10820         ELEVENTH CIRCUIT
                            Non-Argument Calendar        MAY 17, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 3:09-cr-00121-HLA-JRK-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

ISAIAH WADE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 17, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Clyde M. Collins, Jr., appointed counsel for Isaiah Wade, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Wade’s conviction and sentence are AFFIRMED.




                                         2